DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidgard et al. (US 2013/0211286).  Lidgard teaches a sample collection device comprised of a collection wand and container. The elements of the device most relevant to the instant claims are shown in Figures 2-3 and 6-8; and described in Paragraphs 0036-0062. 
Regarding claim 1 – As shown in Figure 2, Lidgard teaches a collection wand (sampling rod 5) and tubular test housing (body 1).  The collection wand (rod 5) includes an elongate cylindrical stem (6/7) and a collection tip.  The collection tip includes a plurality of capture grooves (9) for capturing a volume of sample. The tubular test housing (body 1) has a housing with an open end and a closed end (seal 2).  The tubular test housing (body 1) also includes an annular seal member (septum 3) with aperture (4) that divides the test housing into a proximal housing space and distal housing space.  When the collection wand (rod 5) is inserted through the aperture (4) of the annual seal member (septum 3), the excess material collected in the capture grooves (ridges 9) is wiped from the wand (rod 5) to leave a defined amount of sample remaining in the notched depressions.  See Paragraphs 0036-0047 of Lidgard, esp. Para 0038.  
Regarding claim 4 – Figures 2, 3, and 8-11 of Lidgard show a capture portion having a plurality of grooves that form an angle less that 90 degrees relative to the stem axis.   
Regarding claim 6 – Lidgard teaches a collection wand (rod 5) having a tapered distal end (8) in Figures 2, 3 and 8-11.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lidgard et al. (US 2013/0211286). Lidgard, as described above in Paragraphs 4-7, teaches every element of claim 5 except for the proximal groove being orthogonal to the stem axis.  Lidgard teaches the distal groove being orthogonal to the stem axis but does not teach the proximal groove being orthogonal to the stem axis.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide the groove at an orthogonal angle.  A groove having an orthogonal angle with the stem axis is already present in the Lidgard device and is one of a finite number of possible angles for the groove that may be chosen by one of ordinary skill in the art to have a reasonable expectation of success in collecting fecal material.   
Further regarding claim 5 – The Examiner also takes the position that the difference between the prior art and the claimed device is one of shape of the groove and the claimed device having the orthogonal groove angle and shape would not perform the function differently than the groove shape of the device of the prior art Lidgard.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04, Section IV, B – “Changes in Shape”.  In the instant case, the claimed device would not collect material in the grooves differently than the prior art Lidgard. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lidgard et al. (US 2013/0211286) in view of Flanigan et al. (US 2009/0030342).  Lidgard teaches every element of claims 2 and 3, 3, and 5 except for the seal being formed of a resilient material and capture portion diameter.  Flanigan teaches an apparatus for collecting sample.  The device is shown in general in Figure 1.  The device includes a collection wand (30) having a stem (shank 34) and sample collecting region (36) as well as a collection tube (housing 20).  The collection tube (housing 20) includes an abrasion element (50) which is used to remove material from the sample collecting region (36).  See Paragraphs 0048-0051 and 0071-0078.  In Paragraphs 0051, 0070 and 0073, Flanigan teaches the abrasion element is comprised of relatively flexible materials having an aperture that is slightly smaller than the sample collection region. The flexible material allows for more contact between the sample collection device and abrasion element. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the abrasion member from Flanigan with the device of Lidgard. Lidgard recites a septum having an aperture but does not recite flexible material.  One of ordinary skill in the art at the time would add the flexible abrasion element to Lidgard to provide greater contact between the annular seal and sample collection device as taught by Flanagan.

Claims 1 and 4-17, 19, 20, 22-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US 5,266,266) in view of Lidgard et al. (US 2013/0211286). Nason teaches a sample collection device comprised of a collection wand and container. 
Regarding claims 1, 7 and 8 – As shown in Figures 3-6 and/or 7-11, Mason teaches a collection wand (swab member 12) and tubular test housing (housing 16).  The collection wand (swab member 12) includes an elongate hollow stem (swab shaft 22) that forms a fluid passage (central bore 30) through the stem and a collection tip (tip 24) for capturing a volume of sample. The tubular test housing (housing 16) has a housing with an open end and a closed end (overcap 44 or auxiliary housing member 60).  Nason further teaches a handle portion (housing 14) attached to the distal end of the stem (shaft 22) that closes the tubular housing (housing 16). The handle portion (housing 14) is comprised of resilient deformable material that defines a reagent reservoir in fluid communication with the fluid passage (central bore 30 of shaft 22). Nason does not teach a collection tip having a capture portion with a plurality of grooves for retaining material and an annular seal member for removing excess material from the collection wand. 
Lidgard teaches a sample collection device comprised of a collection wand and container. The elements of the device most relevant to the instant claims are shown in Figures 2-3 and 6-8; and described in Paragraphs 0036-0062. As shown in Figure 2, Lidgard teaches a collection wand (sampling rod 5) and tubular test housing (body 1).  The collection wand (rod 5) includes an elongate cylindrical stem (6/7) and a collection tip.  The collection tip includes a plurality of capture grooves (9) for capturing a volume of sample. The tubular test housing (body 1) has a housing with an open end and a closed end (seal 2).  The tubular test housing (body 1) also includes an annular seal member (septum 3) with aperture (4) that divides the test housing into a proximal housing space and distal housing space.  When the collection wand (rod 5) is inserted through the aperture (4) of the annual seal member (septum 3), the excess fecal material collected in the capture grooves (ridges 9) is wiped from the wand (rod 5) to leave a reliably defined amount of sample remaining in the notched depressions.  See Paragraphs 0036-0047 of Lidgard, esp. Para 0038.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the metering ridges on the sampling rod and annular seal from Lidgard with the device of Nason. One of ordinary skill in the art at the time would add the metering ridges on the sampling rod and annular seal member to the device of Nason in order to collect a measured amount fecal sample as taught by Lidgard. 
Regarding claim 4 – Figures 2, 3, and 8-11 of Lidgard show a capture portion having a plurality of grooves that form an angle less than 90 degrees relative to the stem axis.   
Regarding claim 5 – Lidgard teaches every element of claim 5 except for the proximal groove being orthogonal to the stem axis.  Lidgard teaches the distal groove being orthogonal to the stem axis but does not teach the proximal groove being orthogonal.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide the groove at an orthogonal angle.  A groove having an orthogonal angle with the stem axis is already present in the Lidgard device and is one of a finite number of possible angles for the groove that may be chosen by one of ordinary skill in the art to have a reasonable expectation of success in collecting fecal material.  See MPEP 2143, Section I, Exemplary Rationale E
Further regarding claim 5 – The Examiner also takes the position that the difference between the prior art and the claimed device is one of shape of the groove and the claimed device having the orthogonal groove angle and shape would not perform the function differently than the groove shape of the device of the prior art Lidgard.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04, Section IV, B – “Changes in Shape”.
Regarding claim 6 – Lidgard teaches a collection wand (rod 5) having a tapered distal end (8) in Figures 2, 3 and 8-11.   
Regarding claims 9-11 – Nason teaches a collection wand having a handle portion (housing 14) attached to the distal end of the stem (shaft 22) that closes the tubular housing (housing 16). The handle portion (housing 14) is comprised of resilient deformable material that defines a reagent reservoir in fluid communication with the fluid passage (central bore 30 of shaft 22).  The handle portion further includes a frangible nib
Regarding claims 12-14 – Nason further teaches an additional removable passage closure (seal fitting 48) in Figures 7-9.
Regarding claims 15, 17, 19 and 22 – The Examiner submits the combination of Nason and Lidgard as described in Paragraphs 15-22 above teaches every element of the device recited in the method of claims 15, 17, 19, and 22.  In addition, the combination of Nason and Lidgard teach the method steps of capturing target material in the grooves of the collection wand and inserting the wand through the annular seal of the tubular housing to remove excess material and place the collection wand in a testing position (See Paragraphs 0036-0040 and 0058-0060 of Lidgard), then breaking the removable closure in the handle portion of the device to disperse the regent in the resilient reservoir through the hollow stem of the collection wand (See Figures 4-9 and column 5, line 33 – column 6, line 34 of Nason). 
Regarding claims 16 and 20 – Nason teaches performing an assay as recited in US 4,978,504 that includes a color change in column 6, lines 3-18. 
Regarding claim 23, 26 and 27 – The Examiner submits the combination of Nason and Lidgard as described in Paragraphs 15-22 above teaches every element of the device recited in the method of claims 23, 26, and 27.  In addition, the combination of Nason and Lidgard teach capturing target material in the grooves of the collection wand and inserting the wand through the annular seal of the tubular housing to remove excess material and place the collection wand in a testing position (See Paragraphs 0036-0040 and 0058-0060 of Lidgard), then breaking the removable closure in the handle portion of the device to disperse the regent in the resilient reservoir through the hollow stem of the collection wand (See Figures 4-9 and column 5, line 33 – column 6, line 34 of Nason).   Nason teaches a second reagent (68) used in the assay in column 7, lines 3-21 and column 8, lines 5-20. 
Regarding claim 24 – Nason teaches performing an assay as recited in US 4,978,504 that includes a color change in column 6, lines 3-18.

Claims 2, 3, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US 5,266,266)  in view of Lidgard et al. (US 2013/0211286) and further in view of Flanigan et al. (US 2009/0030342).  Nason and Lidgard, as combined above in Paragraphs 14-27 teach every element of claims 2, 3, 18, 21 and 25 except for the resiliently deformable seal. Lidgard teaches a septum seal but does not explicitly recite a resiliently deformable material.   Flanigan teaches an apparatus for collecting sample.  The device is shown in general in Figure 1.  The device includes a collection wand (30) having a stem (shank 34) and sample collecting region (36) as well as a collection tube (housing 20).  The collection tube (housing 20) includes an abrasion element (50) which is used to remove material from the sample collecting region (36).  See Paragraphs 0048-0051 and 0071-0078.  In Figures 3-9 and Paragraphs 0051, 0070 and 0073, Flanigan teaches the abrasion element is comprised of relatively flexible materials having an aperture that is slightly smaller than the sample collection region. The flexible material allows for more contact between the sample collection device and abrasion element. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the abrasion member from Flanigan with the combined device of Nason and Lidgard. Lidgard recites a septum having an aperture but does not recite flexible material.  One of ordinary skill in the art at the time would add the abrasion element to Nason and Lidgard to provide greater contact between the annular seal and sample collection device as taught by Flanagan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 16, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798